DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 6-9 (Group II) in the reply filed on 06/16/2022 is acknowledged.
Claims 1-5 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/16/2022.
Response to Amendment and Status of Claims
	Applicant’s response filed 06/16/2022 has been entered. Claim 5 is amended, claims 10-12 are new and no claims have been cancelled. Claims 1-5 and 10-12 are withdrawn due to a restriction/election requirement.
	Accordingly, claims 1-12 are pending with claims 6-9 under examination.
Claim Objections
Claim 6 objected to because of the following informalities:
On page 3 of the claims, the last two lines of claim 6 should be amended to: “by ejecting the droplet from a tip of a head by an inkjet system .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyabara (US 20120182103 A1; cited in 12/18/2019 IDS).
Regarding claim 6, Miyabara teaches a magnet which includes a magnet main body, and an ultraviolet curing resin layer formed on a surface of the magnet main body (Abstract), [0011], meeting the claimed “…magnet comprising a coating film of a UV curable resin formed on a surface”. The UV curing resin is radiated with a UV ray [0011], meeting the claimed “irradiating…” step.
With regard to the “rare earth magnet” limitation, Miyabara teaches that the magnet is made of a rare earth element [0023].
With regard to the product-by-process limitations concerning the application via an inkjet system, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). In the instant case, the product of Miyabara meets limitations of the product as set forth in claim 6 even though it was made by a different process.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (US 20030012948 A1).
Regarding claim 7, Miura teaches a resin bonded rare earth magnet (Abstract), meeting the claimed “rare earth magnet comprising a rare earth magnet body”, wherein the surface of the magnet has a corrosion coat 4 made from synthetic resin applied to the surface of said magnet (Abstract), meeting the claimed “resin coating film coating the rare earth magnet body”.
Samples (b)-(s) have surface roughnesses Ra of 1.2-4.1 µm (Figs. 5-7), meeting the claimed surface roughness “Ra of 1.05 µm or more”. 
With regard to the claimed, “Ra…that is 20% or less of an average thickness of the coating film”, Miura teaches that for some of the examples, a 20 micron (µm) thick epoxy coating was sprayed onto the magnet body [0026] as the synthetic resin film (also see [0011] for thickness disclosure). Paragraph [0026] refers to Fig. 4, which shows that the roughness Ra, in a few examples, ranges from 1.2-3.6 µm, which results in a range of 1.2/20 to 3.6/20, or 6-18%, which is within the claimed range of 20% or less. When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (MPEP 2131.03 I.).

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Miura et al. (US 20030012948 A1).
Regarding claim 8, Miura teaches a resin bonded rare earth magnet (Abstract), meeting the claimed “rare earth magnet comprising a rare earth magnet body”, wherein the surface of the magnet has a corrosion coat 4 made from synthetic resin applied to the surface of said magnet (Abstract), meeting the claimed “resin coating film coating the rare earth magnet body”.
Samples (a)-(s) have surface roughnesses Ra of 1.0-4.1 µm (Figs. 5-7); although not explicitly stated, it is prima facie expected that the average surface roughnesses, particularly the highest average Ra example (4.1 µm) also has a maximum height roughness Rz of 7 µm or more as claimed. Rz is a measurement of the sum of the maximum positive peak plus the positive value of a valley on a surface; thus, for example, an Ra of 4.1 µm can correspond to a peak having a height of 4.1 µm plus a valley having a height of 4.1 µm, which would have a result in an Rz value of 4.1+4.1 = 8.2 µm. Thus, absent evidence to suggest otherwise, it is prima facie expected for at least some examples to meet the claimed maximum Rz value of 7 µm or more, in view of the correlation between Ra values and Rz values as discussed above, meeting the claimed maximum height roughness “Rz of 7 µm or more”. 
With regard to the claimed, “Rz…that is 87.5% or less of the average thickness of the coating film”, Miura teaches that for some of the examples, a 20 micron (µm) thick epoxy coating was sprayed onto the magnet body [0026] as the synthetic resin film (also see [0011] for thickness disclosure). Paragraph [0026] refers to Fig. 4, which shows that the roughness Ra, in a few examples, ranges from 1.2-3.6 µm; using the above mathematical rationale to predict a possible Rz value using the 3.6 µm value (3.6+3.6 =7.2) would result in a prima facie expected Rz value of 7.2 µm. This would result in a possible value of 7.2/20, or 36%, which is within the claimed range of 87.5% or less. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02. In the alternative, it is prima facie expected that the values are close, but not overlapping, such that a prima facie case of obviousness exists (MPEP 2144.05 I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Miyabara (US 20120182103 A1; cited in 12/18/2019 IDS) as evidenced by Sigma Aldrich (NPL; “Trimethylolpropane propoxylate triacrylate”, https://www.sigmaaldrich.com/US/en/product/al
drich/407577, webpage, accessed July 2022).
Miyabara teaches a magnet which includes a magnet main body, and an ultraviolet curing resin layer formed on a surface of the magnet main body (Abstract), [0011], meeting the claimed “…magnet comprising a…magnet body…and a resin coating film coating the…magnet body.” The UV curing resin is radiated with a UV ray [0011], meeting the claimed “irradiating…” step.
With regard to the “rare earth magnet” limitation, Miyabara teaches that the magnet is made of a rare earth element [0023].
With regard to the coating film density limitation of 0.93 g/cm3 or less, Miyabara teaches that one possible species of UV curable resin is Trimethylolpropane propoxylate triacrylate [0054], which inherently has a density of about 1.051 g/mL (equals 1.051 g/cm3) (see Sigma Aldrich evidentiary reference), which is close, but not overlapping with the claimed range of 0.93 g/cm3. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). It is prima facie expected that the resin has about the same density (of about 1.051 g/cm3) before and after the resin is cured, in view of the curing occurring solely due to UV light which does generally does not cause mass or volume to be added or removed.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakayama et al. (JPH 03112103 A; Espacenet English machine translation cited and attached) Nakayama teaches a rare earth magnet (Abstract) comprising, in one embodiment, a synthetic resin film (page 6, lines 4-7), such as a “vapor-phase method polymerized film is selected from a p-xylylene polymerized film, a chlorinated p-xylylene polymerized film, or a plasma polymerized film” (Abstract, claim 1; also see page 6, line 23 – page 7, line 5). The resin film has a thickness three times or more the thickness three times or more the roughness Ra of the magnet surface (Abstract; claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735